Allowance
	Claims 1 and 3-9 are patentable. 
The specific limitations of “a plurality of first shafts coupled to the non-folding portions in a first direction on the rear surface of the flexible display panel; a first link joint rotatably coupled to each end of a corresponding first shaft; and a second link joint coupled to the first shaft at an outer side of the first link joint” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Chen (US Publication 2002/0118151) discloses a rollable display comprising: a display unit 34 including a flexible display panel having a front surface where an image is displayed and a back plate disposed in contact with a rear surface of the flexible display panel and provided with a plurality of alternately arranged folding portions and non-folding portions (See Figures 10A, 11A, 12A or 13A and associated disclosure); and a link unit 150 coupled to a rear surface of the back plate to allow the folding portions of the display unit to alternatively fold inwardly and outwardly in multiple times.  
However, Chen does not disclose wherein the link unit includes a plurality of first shafts coupled to the non-folding portions in a first direction on the rear surface of the flexible display panel; a first link joint rotatably coupled to each end of a corresponding first shaft; and a second link joint coupled to the first shaft at an outer side of the first link joint. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  Applicant has filed a terminal disclaimer on 03/23/2021 (approved same day) overcoming the obvious type double patenting rejections in the non-final office action mailed 01/06/2021.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841